Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-OCT-2019
                                                         08:08 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                          ALBERT BIRMINGHAM,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX; S.P.P. NO. 15-1-0001; CR. NO. 1PC101000166)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Albert Birmingham’s

application for writ of certiorari filed on September 6, 2019, is

hereby rejected.

          DATED:    Honolulu, Hawai i, October 22, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson